Citation Nr: 0633816	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  98-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for arthritis of the 
hands, wrists, knees, ankles, and low back and, if so, 
whether service connection is now warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability and, if so, whether service connection is now 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to June 1973.  
He had verified service in the Army Reserves from June 1973 
to December 1979.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 1998 rating decision by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claims are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed April 1989 rating decision denied the 
claims for service connection for arthritis of the hands, 
wrists, knees, ankles, and low back on the basis that x-rays 
were all within normal limits.  

2.  An unappealed April 1989 rating decision declined to 
reopen the claim for service connection for a right shoulder 
disability on the basis that the veteran had failed to 
furnish any supporting medical evidence.  

3.  Additional evidence submitted since April 1989 bears 
directly and substantially upon the issue of service 
connection, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the claims' merits.


CONCLUSION OF LAW

1.  The RO's April 1989 decision denying service connection 
for arthritis of the hands, wrists, knees, ankles, and low 
back and declining to reopen the claim for service connection 
for a right shoulder disability is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 
19.192 (1988).

2.  The evidence added to the record subsequent to the RO's 
April 1989 rating decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claims for entitlement to service 
connection, it is the Board's conclusion that it is not 
precluded from now adjudicating the question of whether the 
claims are reopened.  This is so because the Board is taking 
action favorable to the veteran by reopening the claims and 
granting the claims only to this extent, which, at this 
point, poses no risk of prejudice to the veteran.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for 
arthritis of multiple joints, to include the hands, wrists, 
knees, ankles, low back and right shoulder.  He asserts that 
his service medical records demonstrate a continuing pattern 
of frequent injuries and continued stress on his body such 
that the arthritis developed as a result of injuries he 
sustained while serving on active duty and in the Reserves.  
See August 1998 statement in support of claim; June 1999 VA 
Form 9; May 2001 hearing transcript; July 2001 statement in 
support of claim; September 2004 statement in support of 
claim.  The RO declined to reopen the claims and continued 
the denial of a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  

A decision issued by the Little Rock, Arkansas, RO in April 
1989 denied the claims for entitlement to service connection 
for arthritis of the hands, wrists, knees, ankles, and low 
back on the basis that x-rays were all within normal limits.  
The RO also declined to reopen the claim for service 
connection for a right shoulder disability on the basis that 
the veteran had failed to furnish any supporting medical 
evidence.  Service connection had been denied in August 1984 
because right shoulder bursitis was not found on the last 
examination.  The RO notified the veteran of the April 1989 
decision by letter dated May 18, 1989, but the veteran did 
not file a timely appeal.  See 38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 19.129(a) (1988) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction (AOJ) 
within one year from the date that the agency mails notice of 
the determination).  An unappealed determination of the AOJ 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in June 1998, and this 
appeal ensues from the RO's December 1998 rating decision, 
which declined to reopen the claims and continued the 
previous denial.  As a general rule, once a claim has been 
disallowed, that claim shall not thereafter be reopened and 
allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant can thereafter present new and material 
evidence, however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

As the claim to reopen was filed before August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2001).  If VA 
determines that the evidence is new and material, it may then 
proceed to evaluate the merits of the claim based on the 
entire record, after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously denied and final claim, it must be both 
new and material.  If the evidence is not material, the 
inquiry ends and the claim cannot be reopened.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection for 
arthritis can also be established on a presumptive basis if 
it becomes manifest to a degree of 10 percent or more within 
one year of discharge.  38 C.F.R. §§ 3.307, 3.309(a) (2006).  

Evidence before the RO in April 1989 included the veteran's 
service medical records, which contain references of injuries 
to the left knee, right shoulder, back and both ankles.  See 
e.g., health records dated June 1971, April 1972, August 
1972, and October 1972; July 1972 clinical record; March 1972 
radiographic report.  
The evidence of record also included a February 1984 VA 
progress note containing a complaint of hands swelling and 
back pain, and a June 1984 VA compensation and pension (C&P) 
examination report, which diagnosed the veteran with left 
shoulder deltoid bursitis from military medical records with 
negative physical findings on that date, and low back pain by 
history with poor range of motion but no physical findings of 
any significance.  

Evidence of record since the RO's 1989 decision includes VA 
and private medical records that were not of record in 1989 
and are thus considered new.  The veteran was diagnosed with 
arthritis of multiple joints with normal x-rays during a July 
1990 VA C&P examination.  A June 1991 letter from Dr. Hyatt 
reported that the veteran suffers from an obscure condition 
manifested principally by multiple arthritic discomforts that 
have not improved with therapy.  Dr. Hyatt indicated that the 
veteran's shoulders, back and ankles are especially affected 
by arthritis.  These records, which indicate that the veteran 
has been found to suffer from arthritis of multiple joints, 
cures the previous evidentiary defect at the time of the RO's 
1989 decision and is considered material.  Having found that 
new and material evidence has been presented since the claims 
were last denied, the claims for entitlement to service 
connection for arthritis of the hands, wrists, knees, ankles, 
and low back and entitlement to service connection for a 
right shoulder disability, are reopened for review on the 
merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for arthritis of the hands, 
wrists, knees, ankles, and low back is reopened.  To this 
extent only, the appeal is granted.

The claim for service connection for a right shoulder 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

This appeal was previously remanded in order for the RO to 
conduct additional development.  A review of the record, 
however, indicates that further development is warranted.

Evidence of record includes a favorable March 1990 Social 
Security Administration (SSA) Administrative Law Judge (ALJ) 
decision, which is missing the first page.  The December 2003 
remand included an instruction to the RO to obtain records 
pertinent to that decision, including medical records relied 
upon.  The RO complied with this instruction by submitting a 
request to the SSA Office of Disability Operations (ODO) for 
copies of any SSA decision and any documents, including 
medical records or evidentiary materials, that were used in 
considering the SSA claim.  The Board notes that although 
this appears to be the RO's fifth request, no other request 
correspondence appears in the record.  The ODO responded that 
no folder existed, but suggested faxing the District Office 
in Russellville, Arkansas.  There is no indication that a 
request was made to the District Office.  Although a note 
written under the ODO's suggestion indicates that no 
disability entitlement exists, the record contains a nearly 
complete copy of an April 1990 SSA ALJ decision finding that 
the veteran meets the requirements to be considered 
"disabled."  Consequently, the RO should make further 
attempts to obtain the records related to that decision, and 
any subsequent SSA decisions. 

VA treatment records dated between September 1983 and March 
1984 have been obtained, as has an April 1995 medical record 
with discharge instructions.  This does not appear to 
comprise the veteran's complete record, however, as the April 
1995 record indicates that the veteran was scheduled to have 
several follow-up appointments, none of which are in the 
claims folder.  In addition, the March 1990 SSA decision 
references several records dated between March 1984 and April 
1995 that are also not of record.  The veteran's complete 
records should be requested.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination 
will be provided or a medical opinion obtained if review of 
the evidence of record reveals that an examination or opinion 
is necessary for a decision to be rendered.  There is some 
evidence of record establishing that the veteran suffers from 
arthritis of multiple joints.  See July 1990 VA C&P 
examination report; June 1991 letter from Dr. Hyatt; April 
1995 medical record with discharge instructions; April 2001 
letter from Dr. Ghormley.  Other evidence of record, however, 
indicates that the veteran does not have any orthopedic 
disease involving the lumbar or dorsal spine, shoulders, 
hands or knees.  See January 1994 VA C&P examination report.  
Based on this conflicting evidence, a medical examination is 
necessary to determine whether the veteran does suffer from 
arthritis of the hands, wrists, knees, ankles, low back and 
right shoulder and, if so, whether any arthritis is 
etiologically related to events during service or if it is 
more likely related to post-service incidents.  The veteran 
is hereby notified that it is his responsibility to report 
for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
treatment records.  

2.  Make further attempts to obtain 
records related to an April 1990 SSA ALJ 
decision and any subsequent SSA 
decisions.  If the records do not exist 
or are unavailable, document that fact in 
the record.  

3.  Schedule the veteran for an 
examination to ascertain whether he 
currently suffers from arthritis of the 
hands, wrists, knees, ankles, and low 
back and any right shoulder disability, 
and whether any arthritis or right 
shoulder disability is related to or 
increased by a disease, injury or event 
during active service.  For each 
diagnosis involving the hands, wrists, 
knees, ankles, low back, and right 
shoulder, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service.  The examiner should 
explain the reason(s) for the opinion(s). 
The veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided an 
updated Supplemental Statement of the 
Case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


